SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: Deutsche Massachusetts Tax‐Free Fund Ashton P. Goodfield has been added as a portfolio manager of the Fund and is, together with Philip G. Condon and Rebecca L. Flinn, responsible for the day-to-day management of the Fund. The following information is added to the existing tables in APPENDIX I-D – PORTFOLIO MANAGEMENTunder the headings “Fund Ownership of Portfolio Managers” and “Conflicts of Interest” in the Fund’s Statement of Additional Information and is provided as of August 31, 2014: Fund Ownership of Portfolio Managers Name of Portfolio Manager Dollar Range of Fund Shares Owned Dollar Range of All Deutsche Fund Shares Owned Ashton P. Goodfield $100,001 - $500,000 $500,001 - $1,000,000 Conflicts of Interest Other SEC Registered Investment Companies Managed: Name of Portfolio Manager Number ofRegistered Investment Companies Total Assets of Registered Investment Companies Number of Investment Company Accounts with Performance-Based Fee Total Assets of Performance- Based Fee Accounts Ashton P. Goodfield 5 0 $0 Other Pooled Investment Vehicles Managed: Name of Portfolio Manager Number of Pooled Investment Vehicles Total Assets of Pooled Investment Vehicles Number of Pooled Investment Vehicle Accounts with Performance- Based Fee Total Assets of Performance-Based Fee Accounts Ashton P. Goodfield 0 $0 0 $0 Other Accounts Managed: Name of Portfolio Manager Number of Other Accounts Total Assets of Other Accounts Number of Other Accounts with Performance- Based Fee Total Assets of Performance-Based Fee Accounts Ashton P. Goodfield 0 $0 0 $0 Please Retain This Supplement for Future Reference November 21, 2014 SAISTKR-181
